Citation Nr: 0632414	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  06-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from July 1969 to August 1971.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which reopened and denied a claim of entitlement to 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2006 substantive appeal, the veteran 
indicated that he wanted a hearing before the Board in 
Washington, DC.  The requested hearing was scheduled for 
October 2006.  However, in September 2006, the veteran 
submitted a statement in which he indicated that he was 
unable to travel to Washington, DC, and wanted a hearing 
before the Board at the local RO instead of the hearing 
scheduled in Washington, DC.  The claim must be Remanded to 
afford the veteran the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be advised of the 
options for in-person or videoconference 
hearings before the Board, including 
information about the likely time 
required to schedule each type of 
hearing.  The veteran should be asked to 
provide a written response, within a 
specified period of time, indicating 
whether he still wants a hearing before 
the Board, and he should be asked to 
indicate which type of hearing he wants 
(in-person before the Board at the local 
RO, or, videoconference with the veteran 
sitting at the local RO and the Veterans 
Law Judge sitting in Washington, DC).  
Then, the requested hearing should be 
scheduled.  All notices to the veteran 
and any and all responses from the 
veteran, whether written or verbal, must 
be documented in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



